exhibit 10.4 SEVERANCE and CHANGE IN CONTROL AGREEMENT This Severance and Change in Control Agreement (this “Agreement”) is made as of March 21, 2017 by and between Sage Therapeutics, Inc., a Delaware corporation (the “Company”), and Michael Cloonan (the “Executive”) and shall become effective on the date of hire with the Company. 1.Purpose.The Company considers it essential to the best interests of its stockholders to promote and preserve the continuous employment of key management personnel.The Board of Directors of the Company (the “Board”) recognizes that, as is the case with many corporations, the possibility of a Change in Control (as defined in Section2 hereof) exists and that such possibility, and the uncertainty and questions that it may raise among management, may result in the departure or distraction of key management personnel to the detriment of the Company and its stockholders.Therefore, the Board has determined that appropriate steps should be taken to reinforce and encourage the continued attention and dedication of members of the Company’s key management, including the Executive, to their assigned duties without distraction, including in the face of potentially disturbing circumstances arising from the possibility of a Change in Control.Nothing in this Agreement shall be construed to affect the at-will nature of the employment relationship, the Executive shall not have any right to be retained in the employ of the Company. 2.Change in Control.A “Change in Control” shall be deemed to have occurred upon the occurrence of any one of the following events: (a) the sale of all or substantially all of the assets of the Company on a consolidated basis to an unrelated person or entity, (b) a merger, reorganization or consolidation pursuant to which the holders of the Company’s outstanding voting power and outstanding stock immediately prior to such transaction do not own a majority of the outstanding voting power and outstanding stock or other equity interests of the resulting or successor entity (or its ultimate parent, if applicable) immediately upon completion of such transaction, (c) the sale of all of the stock of the Company to an unrelated person, entity or group thereof acting in concert, or (d) any other transaction in which the owners of the Company’s outstanding voting power immediately prior to such transaction do not own at least a majority of the outstanding voting power of the Company or any successor entity immediately upon completion of the transaction other than as a result of the acquisition of securities directly from the Company. 3.Terminating Event. A “Terminating Event” shall mean any of the events provided in this Section3: (a)Termination by the Company.Termination by the Company of the employment of the Executive with the Company for any reason other than for Cause, death or Disability.For purposes of this Agreement, “Cause” shall mean, as determined by the Company in good faith: (i)the indictment the Executive of any felony, any crime involving the Company, or any crime involving fraud, moral turpitude or dishonesty; AMECURRENT 709779592.3 19-Aug-14 18:52 (ii)any unauthorized use or disclosure of the Company’s proprietary information which has an adverse effect on the Company’s business or reputation.As used in this paragraph, "Proprietary Information" means any information in whatever form, tangible or intangible, related to the business of the Company unless the information is publicly available in hard copy or electronic format, through lawful means; (iii)any intentional misconduct or gross negligence on the Executive’s part which has a materially adverse effect on the Company’s business or reputation; or (iv)the Executive’s repeated and willful failure to perform the duties, functions and responsibilities of the Executive’s position after a written warning from the Company.
